 

Exhibit 10.1

[header.jpg]

 

 

ADVERTISING REPRESENTATION AGREEMENT

 

This Advertising Representation Agreement (this "Agreement") is entered into
effective as of February 1, 2014 (the "Effective Date") by and between Woven
Digital, LLC, a Delaware limited liability company ("Woven"), and Idle Media,
Inc. ("Publisher"). In consideration of the terms, conditions and agreements set
forth below, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Woven and Publisher hereby agree as
follows:

 

AGREEMENT

 

1. Definitions. As used in this Agreement, the following terms shall have the
meanings specified below:

 

(a) "Advertiser" means any Person engaged in creating, placing or utilizing
Advertisements, including, without limitation, any direct advertiser,
advertising agency or marketing representative.

 

(b) "Advertisements" means any and all text, in-text, graphical, audio, video or
other promotional activity that appears on or in connection with the Property
and that promotes the availability of any third party products, services or
merchandise including any advertisements sold through third party advertising
networks, in excess of $2.00 CPM. This shall include homepage skins, premium IAB
units, sponsored mixtapes, cover art, takeovers and other custom advertising
products.

 

(c) "Advertisement Code" means HTML code that, when rendered. on a browser
displaying the web page on which it is placed, calls a server for an
Advertisement.

 

(d) "Advertising Revenue" shall mean all revenue actually received by Woven with
respect to the display of Advertisements on the Property.

 

(e) "Net Revenue" means the revenue actually received by Woven from
advertisements on Publisher site(s) less refunds, discounts, commissions,
creative/production costs, and applicable ad-serving fees.

 

(f) "Person" means an individual, corporation, partnership, 1 i m ted
partnership, limited liability company, advertising agency, syndicate, trust,
association or other entity

 

(g) "Property" means the websites located at the URL's www.datpifficom and
www.hiphopearly.com, including any and all extensions of such URL, subdomains of
such URL and mobile versions thereof, and/or all third party websites to which
Publisher has the right to deliver Advertisements.

 

(h) "Serving Fees" means refunds, advertisement serving and trafficking fees,
advertisement operation fees, advertisement production fees, brand research
fees, rich media fees and expenses as reasonably related to advertisements
brokered by Woven.

 

(i) "Territory" means the United States.

 

2. Services.

 

(a) Exclusive Representation. Publisher hereby grants to Woven the exclusive
right, within the Territory, to represent the Property to Advertisers, negotiate
with Advertisers and sell all Premium Advertisements on the Property. With
respect to the Territory, Publisher is not permitted to approach advertisers to
sell Advertisements on the Property or represent the Property to Advertisers
unless in the ordinary course of business, and Publisher shall not discuss,
negotiate with or enter into any agreement with any direct advertiser,
advertising agency, marketing representative or Person providing similar
services regarding the sale of Advertisements on the Property in the Territory.

 

 
 

--------------------------------------------------------------------------------

 

 

(b) Non-Exclusive Representation. In addition to the exclusive right granted in
Section 2(a), Publisher hereby grants to Woven the non-exclusive right, outside
of the Territory, to represent the Property to Advertisers, negotiate with
Advertisers and sell Advertisements on the Property.

 

(c) Traffic Measurement. During the Term (as defined below), Publisher
authorizes Woven to aggregate the Property's traffic under Woven's name or the
name of any Woven affiliate, with any third party traffic and audience
measurement and/or reporting services (e.g., comScore, Media Metrix, Nielsen Net
Ratings @Plan), and Woven agrees to execute documents reasonably necessary to
effectuate this authorization.

 

3. Payment Terms and Collections.

 

(a) Premium Advertising Payments (Desktop & Mobile). Woven uhall pay to
Publisher 65% of the Net Revenue generated by Premium Advertisements delivered
by Woven on the Property. Woven shall make payment in U.S. dollars of Net
Revenue owing to Publisher within thirty (30) days following the end of the
month in which payment of such Net Revenue was actually recehved by Woven.
Publisher shall be responsible for and shall pay any applicable sales, use,
income or other taxes or duties, tariffs or the like applicable to such Net
Revenue. Additionally, Woven agrees to pay Publisher a Minimum Guarantee of
$70,000 per month within fifteen (15) days following the end of each month. (a)
It is mutually understood that Idle Media, Inc will occasionally take direct
Advertisements on its websites, however, should the Gross amount exceed $5,000,
it is expected that Wove► Digital, LLC will fulfill these campaigns.

 

(b) Remnant and. Ancillary Revenue: Payments (Desktop and Mobile Web, Widgets,
Cube on other sites, social sharing, etc.):. Woven shall pay to Publisher 80% of
the Net Revenue generated by ancillary revenues generated as a direct result of
Woven's efforts. As used herein, "ancillary revenue" shall mean revenue
generated outside of premium and remnant and may include, but is not limited to,
revenue generated through video advertisements, social advertisements,
:plug-ins, widgets, traffic acquisition, and promotions. Woven shall make
payment ninety (90) days following the month in which such Advertisements were
delivered on the Property.

 

(c) Woven will generate monthly statements to Advertisers and use its
commercially reasonable efforts to collect its accounts receivable with respect
to Advertiser;; provided, however, that Woven is not obligated or required to
bring any lawsuit or engage any collection services to recover same.

 

4.     Publisher Obligations and Warranties.

 

(a)     Publisher shall be obligated to implement the Advertisement Code for all
Advertisement(s) sold by Woven in accordance with the instructions of any
insertion order, inventory purchase order or other instructions conveyed by
Woven. Publisher's obligation to implement the Advertisement Code for all
Advertisements pitched or sold by Woven prior to expiration or termination of
this Agreement shall survive the expiration or earlier termination of this
Agreement.

 

(b)     In the event of any conflict between any Advertisement sold by Woven in
the Territory and any Advertisement sold by Publisher or through another network
or agency, Woven's Advertisement shall have first priority and placement and
Publisher shall take whatever actions are necessary to discontinue running the
conflicting Advertisement(s).

 

(c)     Publisher acknowledges that Woven has no responsibility to review the
content of the Property and covenants that the Property shall not contain, or
contain links to, content: promoting the use of illegal substances; pornography;
content promoting illegal activity, racism, hate, "spam," mail fraud, pyramid
schemes or investment opportunities CT advice not permitted by law; content that
is libelous, defamatory, contrary to public policy or otherwise unlawful; or
malicious code, adware, spyware or drive-by download applications.

 

 
2

--------------------------------------------------------------------------------

 

 

(d)     Woven shall not be liable to Publisher for any Net Revenue arising out
of activity that is deceptive or fraudulent in nature and Publisher shall not
directly or indirectly engage in any fraudulent activity (e.g., activities that
are intended to inflate clicks or impressions, the display of any Advertisements
in pop-ups, pop-unders, exit windows, expending buttons, animation or other
similar methods, or the placement of Advertisements an unapproved websites, in
emails or any other location which has not been approved by Woven). If any
payment to Publisher under this Agreement derives from such activity, Woven may,
at its option, offset the amount of such payment against any future payments to
Publisher or, at Woven's written request, Publisher shall immediately repay such
payment in full to Woven.

 

(e)     Publisher hereby represents, warrants and covenants that use of the
Property by Woven or any of Woven's Advertisers will not infringe upon any third
party intellectual property rights, including trademarks, patents, copyrights,
rights of publicity, moral rights, music performance or other music-related
rights, or any other third party right.

 

(f)     Publisher shall add Woven as an administrator and/or trafficker in
Publisher's ad server (i.e. DFP) in order for Woven to manage premium and
remnant advertising in real time.

 

(g)     Publisher and Woven agree not to directly or indirectly circumvent each
other. The term "circumvent" as used herein shall mean that neither Publisher
nor Woven will engage in relationships that were introduced by the other without
the consent of the other party. Woven maintains relationships with remnant
demand partners and content syndication companies, which Publisher agrees not to
work with directly barring any documented and active relationships established
prior to ithe effective date of this Agreement.

 

(h)     In the event Publisher receives an offer from any party relating to the
Property and related business holdings and wishes to accept it, Publisher shall
provide Woven written notice of its desire or intention to sell the Property and
related business holdings accompanied by a copy of such offer. Upon receipt of
said written notice, Woven shall have thirty (30) days from the date of receipt
within in which to give Publisher notice that it desires to meet or beat the
provided offer and purchase the Property and related business holdings.

 

(1) Advertisers in various territories require websites to represent compliance
with the terms and conditions of certain government bodies or private
organizations. Wovert's sales efforts in those territories require compliance
with certain standards as set by organizations such as "LASH" (for AU and the
UK) or related organizations such as the "lAB" (in Canada and the United States)
or such other organization as is or may subsequently be established (together,
"Ad Organizations"). Publisher agrees to make, and observe the requirements of,
such representations and shall execute all forms relating to the requirements of
Ad Organizations as may be required from time to time. Publisher understands
that terms required by these Ad Organizations may be updated and/or revised from
time to time and Publisher agrees to such updated or revised terms as they may
be communicated to Publisher from time to time, via email, public posting or in
a separate signed agreement. Publisher agrees to promptly return any
supplementary agreement requested of it by Woven relating to compliance with
such terms or conditions as may be established by Ad Organizations.

 

5. Privacy Matters. Woven and/or some of its advertising partners use third
party advertising companies ("Ad Serving Services") to serve Advertisements on
partner websites, including Double Click. Ad Serving Services may employ cookie
technology to measure Advertisement effectiveness and may collect information
about user visits to the Property. As a condition of Wo ven's entering into this
Agreement, Publisher represents that the Property at all times will feature an
easy-to-understand privacy policy, linked, at a minimum, conspicuously from the
Property's home page(s), 'Kith a link that contains the word "Privacy," that (a)
properly discloses the use of the Ad Serving Services in accordance with
applicable law (including industry self-regulation or standard practices
proposed by organizations such as the Network Advertising Initiative, Privacy
Alliance or TRUSTe), including, without limitation, (i) the use of third party
advertising technology, (ii) the data collection and other uses of the Ad
Serving Services, and (iii) any reporting and/or targeting activities, and (b)
offers the user an opportunity to opt out from such collection and use via a
live hyperlink to an opt out service such as the Network Advertising Initiative:
http://www.networkadvertising.org/managing/opt_outasp.

 

 
3

--------------------------------------------------------------------------------

 

 

6. Confidentiality. The parties hereto agree not to use or divulge to any third
party any confidential, non-public and/or proprietary information (collectively,
the "Confidential Information") belonging to the other party and received in
connection with the performance of this Agreement, unless (a) the Confidential
Information is in or enters the public domain other than by a breach of the
receiving party, or (b) the receiving party obtains the Confidential information
lawfully from a third party who is authorized to disclose the Confidential
Information, or (c) the receiving party :is required to disclose the
Confidential Information by law, regulation or an order of a court of competent
.jurisdiction. Immediately upon termination of this Agreement, each party shall
return to the other party or destroy all of that other party's Confidential
Information. For the sake of clarity, Woven's Confidential Information includes
all pricing information with respect to Advertisements. Furthermore, the terms
and existence of this Agreement shall be deemed each party's Confidential
Information. Notwithstanding the foregoing, each party shall have the right to
refer to and reasonably promote its business relationship with the other party.

 

7. Term and Termination.

 

(a)     The term of this Agreement (the "Term") shall commence as of the
Effective Date and shall remain in effect until one day prior to the eleven (11)
month anniversary of the Effective Date. Thereafter, this Agreement will
automatically 'renew for an additional twelve (12) month period (a "Renewal
Term") (such twelve (12) month period to be included in the "Term") unless
notified by Publisher within sixty (60) days of the end then current term.

 

(b)     This Agreement may be terminated: (i) by the mutual consent of Woven and
Publisher; or (ii) by either party, if, during the Term, the other party
materially breaches this Agreement and such breach shall continue for ten (10)
days after the party has delivered to the other party notice of such failure or
breach; provided, that if the breach is reasonably incurable (e.g., breach of
confidentiality obligation, etc.), then the terminating party shall have the
right to terminate this Agreement immediately.

 

(c)     Sections 1, 3, 4, 5, 6, 7(c), and 8 through 13 (inclusive) will survive
termination or expiration of this Agreement as will any cause of action or claim
of either party, whether in law or in equity, arising out of any breach or
default.

 

8. Exclusion of Damages; Disclaimer of Warranties; Limitation of Liability.
EXCEPT WITH RESPECT TO THE FULFILLMENT OF A PARTY'S INDEMNIFICATION OBLIGATIONS
HEREUNDER, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL,
INDIRECT, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES ARISING OUT OF THIS
AGREEMENT OR ITS TERMINATION, WHETHER LIABILITY IS ASSERTED IN CONTRACT OR TORT,
AND IRRESPECTIVE OF WHETHER THE PARTIES HAVE ADVISED OR BEEN ADVISED OF THE
POSSIBILITY OF ANY SUCH LOSS OR DAMAGE. OTHER THAN AS EXPRESSLY SET FORTH
HEREIN, NEITHER. PARTY MAKES ANY WARRANTY, EXPRESS OR IMPLIED, CONCERNING THE
SUBJECT MATTER HEREOF, AND EACH PARTY EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. THE AGGREGATE LIABILITY
OF WOVEN ARISING FROM, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT SHALL
NOT EXCEED THE AMOUNTS PAID AND OWING TO PUBLISHER HEREUNDER FOR THE SIX (6)
MONTHS PRECEDING THE TIME WHEN THE CLAIM UNDERLYING SUCH LIABILITY AROSE.

 

 
4

--------------------------------------------------------------------------------

 

 

9. General Representations and Indemnification.

 

(a)     Each of the parties hereto represents and warrants to the other that:
(i) it has the right, power and authority to enter into and to fully perform
this Agreement and that such performance will not breach any agreement or
applicable law; (ii) when executed and delivered, this Agreement shall
constitute a valid and binding obligation of such party; and (iii) it has not
entered and shall not enter into any agreement or arrangement that could
reasonably be expected to limit the performance of its obligations, or diminish
or impair the rights of the other party, hereunder.

 

(b)     Each party hereto (the "indemnifying party") shall indemnify, defend and
hold the other party and its respective affiliates, officers, directors,
managers, members, employees and agents harmless from and against any and all
costs, liabilities, losses, damages and expenses, including reasonable
attorneys' fees and court costs, and amounts paid in settlement, resulting from
or arising out of any claim, suit, action or proceeding brought against the
other party (the "indemnified party") by a third party based on: (i) allegations
that, if true, would constitute a breach of any of the representations,
warranties, covenants or obligations made by the indemnifying party in this
Agreement; (ii) any product liability claims with respect to the indemnifying
party's (and its affiliates') products; or (iii) the indemnifying party's gross
negligence or willful misconduct. The indemnified party shall provide the
indemnifying party with such reasonable cooperation and assistance as may
reasonably be required from time to time in the defense of any such claim, suit,
action or proceeding.

 

10. Notices. Any notice or other communication under this Agreement shall be
given in writing and either: (a) delivered in person; (b) transmitted by
facsimile; or (c) delivered by an overnight commercial delivery service to the
party to which such notice or communication is to be given, at the address set
forth below or to such other address as either party shall have last designated
by such notice to the other party. Each such notice or other communication shall
be effective, (i) if given by an overnight commercial delivery service, one
business day after such notice or communication is deposited with such service
and addressed as aforesaid, and (ii) if given by personal delivery or facsimile,
when actually received, as evidenced by appropriate receipts, facsimile
"answer-back" print-outs or other similar documentation.

 

11. Choice of Law; Venue. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
laws of the State of California without regard to conflicts of laws principles.
Any controversy or claim arising out of or relating to this Agreement or the
breach hereof shall be subject to the exclusive jurisdiction of the state and
federal courts located in Los Angeles County, California and the parties agree
and submit to the personal and exclusive jurisdiction and venue of such courts.

 

12. Assignment. This Agreement will bind and inure to the benefit of the
parties, their respective successors and permitted assigns and may be assigned
without the consent of the other party only by either party in connection with
any reorganization, Change of Control (as defined below), or similar
transaction. The written consent of a party relating to any other type of
assignment of this Agreement by the other party shall not be unreasonably
withheld or delayed. A "Change of Control" means a merger, acquisition, sale of
voting control or sale of substantially all of the assets of a party such that
the current shareholders, members or owners of the respective party prior to
such transaction do not hold more than fifty percent (50%) of the voting power
of the acquiring or surviving entity.

 

 
5

--------------------------------------------------------------------------------

 

 

13. Miscellaneous. This Agreement contains the entire understanding of the
parties hereto regarding the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings between the parties, whether
written or oral, regarding its subject matter. Each term of this Agreement may
be modified, supplemented, amended or waived only by a writing signed by both
parties that expressly modifies, supplements, amends or waives such term. Except
as expressly provided herein, this Agreement does not create any third party
rights whatsoever. No fai lure or delay by a party in exercising any right,
power, or privilege hereunder shall operate as a waiver thereof. The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, all of
which shall remain in full force and effect. This Agreement shall be construed
as if drafted equally by both parties. This Agreement may be executed in
counterparts, both of which taken together shall constitute one and the same
document. The exchange of copies of this Agreement and of signature pages by
facsimile itransmission (whether directly from one facsimile device to another
by means of a dial-up connection or whether mediated by the worldwide web), by
electronic mail in "portable document format" (".pdf') form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, or by combination of such means, shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.

 

 

 

[Signature page follows.]

 

 
6

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Advertising
Representation Agreement as of the Effective Date.

 

 

WOVEN:

 

        WOVEN DIGITAL, LLC  

 

 

 

 

 

By: 

 [sig1a.jpg]

 

 

Name: 

 

 

 

Title: 

 [sig1b.jpg]

 

 

 

Notices to:

 

  Woven Digital, LLC     Attn. Alex Boyce     10381 Jefferson Blvd.     Culver
City, CA 90232     Fax: (310) 496-0497  

  

 

 

 

PUBLISHER:

 

Idle Media, Inc



 

 

By: 

/s/ Marcus Frasier 

 

 

Name:

Marcus Frasier 

 

 

Title:

CEO

 

 

 

 

 

Notices to:

Idle Media, Inc.

Attn: Marcus Frasier

216 South Centre Avenue

Leesport, PA 19533

 

 

 

7